                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF ALASKA


DWIGHT JUNIOR MCCULLOUGH,

                          Plaintiff,

                   v.                        Case No. 3:20-cv-00237-RRB

LITHIA KIA OF ANCHORAGE and
AMERICAN CREDIT
ACCEPTANCE,

                          Defendants.


                                   ORDER OF DISMISSAL

         On September 24, 2020, Dwight Junior McCullough, a self-represented

prisoner, filed a Civil Rights Complaint Pursuant to 42 U.S.C. § 1983, along with a

Prisoner’s Application to Waive the Filing Fee. 1

         Mr. McCullough alleges that Lithia Kia of Anchorage has committed unfair

and deceptive business practices and inflicted intentional emotional distress. 2 He

further alleges that Lithia Kia of Anchorage and American Credit Acceptance has

violated the Equal Credit Opportunity Act. 3 In brief summary, Mr. McCullough

alleges that on April 10, 2020, he entered into a sales contract with Lithia Kia of




1
    Dockets 1-2.
2
    Docket 1 at 3, 6–7.
3
    Docket 1 at 4–5.



           Case 3:20-cv-00237-RRB Document 4 Filed 12/16/20 Page 1 of 9
Anchorage for a 2019 Dodge Durango. 4 He alleges that he submitted a down

payment and attempted to finance the balance due, but was denied a line of credit

by American Credit Acceptance. 5           Mr. McCullough alleges that Lithia Kia of

Anchorage and American Credit Acceptance discriminated against him by

“charging me so much for financing and for never telling me what my payment was

going to be,” and Lithia Kia of Anchorage had him sign someone else’s credit

report. 6 Mr. McCullough alleges that the vehicle was repossessed without notice

in violation of the delivery agreement and that he returned the keys, but never

received his deposit back. 7 He also alleges these events resulted in his arrest for

theft, humiliation, and loss of employment. 8 The Court takes judicial notice of

Mr. McCullough’s pending criminal case in state court, State of Alaska v.

McCullough, Case No. 3AN-20-03457CR. 9 The Court also takes judicial notice of




4
    Docket 1 at 3.
5
    Docket 1 at 3–5.
6
    Docket 1 at 4–5.
7
    Docket 1 at 3–7.
8
    Docket 1 at 6–7.
9
  Judicial notice is the “court’s acceptance, for purposes of convenience and without
requiring a party’s proof, of a well-known and indisputable fact; the court’s power to accept
such a fact.” BLACK’S LAW DICTIONARY (11th ed. 2019); see also Headwaters Inc. v. U.S.
Forest Service, 399 F.3d 1047, 1051 n.3 (9th Cir. 2005) (“Materials from a proceeding in
another tribunal are appropriate for judicial notice.”) (internal quotation marks and citation
omitted); see also Fed. R. Evid. 201.

Case No. 3:20-cv-00237-RRB, McCullough v. Lithia Kia of Anchorage, et al.
Order of Dismissal
Page 2 of 9
           Case 3:20-cv-00237-RRB Document 4 Filed 12/16/20 Page 2 of 9
Mr. McCullough’s state court civil action against Lithia Kia of Anchorage, Case

No. 3AN-20-084134CI. 10

         For relief, Mr. McCullough requests (1) $950,000.00 in damages;

(2) $1,250,000.00 in punitive damages; and (3) an order that “defendants drop all

pending cases.” 11

                               SCREENING REQUIREMENT

         Federal law requires a court to conduct an initial screening of a civil

complaint filed by a self-represented prisoner seeking a waiver of the prepayment

of the filing fee. In this screening, a court shall dismiss the case at any time if the

court determines that the action:

                (i)     is frivolous or malicious;

                (ii)    fails to state a claim on which relief may be granted; or

                (iii)   seeks monetary relief against a defendant who is immune
                        from such relief. 12

         To determine whether a complaint states a valid claim for relief, courts

consider whether the complaint contains sufficient factual matter that, if accepted

as true, “state[s] a claim to relief that is plausible on its face.” 13 In conducting its



10
     Supra note 9.
11
     Docket 1 at 10.
12
     28 U.S.C. § 1915(e)(2)(B); see also 28 U.S.C. § 1915A(a), (b).
13
   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atlantic Corp. v. Twombly, 550
U.S. 544, 570 (2007)). In making this determination, a court may consider “materials
that

Case No. 3:20-cv-00237-RRB, McCullough v. Lithia Kia of Anchorage, et al.
Order of Dismissal
          Case 3:20-cv-00237-RRB Document 4 Filed 12/16/20 Page 3 of 9
Page 3 of 9
review, a court must liberally construe a self-represented plaintiff’s pleading and

give the plaintiff the benefit of the doubt. 14 Before a court may dismiss any portion

of a complaint for failure to state a claim upon which relief may be granted, the

court must provide the plaintiff with a statement of the deficiencies in the complaint

and an opportunity to amend or otherwise address the problems, unless to do so

would be futile. 15

                                     DISCUSSION

         Mr. McCullough alleges claims against Lithia Kia of Anchorage and

American Credit Acceptance, pursuant to 42 U.S.C. § 1983. 16 42 U.S.C. § 1983

is a federal statute that “is not itself a source of substantive rights,” but provides “a

method for vindicating rights [found] elsewhere.” 17 To state a claim for relief under

42 U.S.C. § 1983, a plaintiff must “plead that (1) defendants acting under color of

state law (2) deprived plaintiff of rights secured by the federal Constitution or




are submitted with and attached to the Complaint.” United States v. Corinthian Colleges,
655 F.3d 984, 999 (9th Cir. 2011) (citing Lee v. L.A., 250 F.3d 668, 688 (9th Cir. 2001)).
14
  See Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010) (citing Bretz v. Kelman, 773 F.2d
1026, 1027 n.1 (9th Cir. 1985) (en banc)).
15
  See Gordon v. City of Oakland, 627 F.3d 1092, 1094 (9th Cir. 2010) (citing Albrecht v.
Lund, 845 F.2d 193, 195 (9th Cir. 1988)).
16
     See Docket 1.
17
  Graham v. Connor, 490 U.S. 386, 393-94 (1989) (quoting Baker v. McCollan, 443 U.S.
137, 144 n.3 (1979)).

Case No. 3:20-cv-00237-RRB, McCullough v. Lithia Kia of Anchorage, et al.
Order of Dismissal
Page 4 of 9
           Case 3:20-cv-00237-RRB Document 4 Filed 12/16/20 Page 4 of 9
federal statutes.” 18 To act under color of state law, a complaint must allege that

the defendants acted with state authority as state actors. 19 To be deprived of a

right, the defendant’s action needs to either violate a right guaranteed by the

Constitution or an enforceable right created by federal law. 20 These essential

elements must be pleaded in a § 1983 claim.


A.       Private parties are not generally held liable under 42 U.S.C. § 1983; liability
         requires the violation of an enforceable right by a “state actor”.

         Private citizens or entities are not proper defendants for a § 1983 action. 21

A defendant has acted under color of state law when he or she has “exercised

power ‘possessed by the virtue of state law and made possible only because the

wrongdoer is clothed with the authority of state law.’” 22

         A private party can be subject to suit under § 1983 for violating a plaintiff's

civil rights only in narrow circumstances. For a private party, “state action may be



18
     Gibson v. United States, 781 F.2d 1334, 1338 (9th Cir. 1986).
19
  West v. Atkins, 487 U.S. 42, 49 (1988) (quoting United States v. Classic, 313 U.S. 299,
326 (1941)).
20
  Buckley v. City of Redding, 66 F. 3d 188, 190 (9th Cir. 1995); Blessing v. Freestone,
520 U.S. 329, 340–41 (1997).
21
  See 42 U.S.C. § 1983; Flint v. Dennison, 488 F.3d 816, 824–25 (9th Cir. 2007); Hale v.
Arizona, 993 F.2d 1387, 1398 (9th Cir. 1993) (en banc); see generally Lugar v.
Edmondson Oil Co., Inc., 457 U.S. 922 (1982) (analyzing whether a corporation’s actions
that resulted in the loss of the petitioner’s property were under color of state law.).
22
  West, 487 U.S. at 49 (quoting Classic, 313 U.S. at 326); see also Tongol v. Usery, 601
F.2d 1091, 1097 (9th Cir. 1979) (establishing that when state officials are administering a
federal funded program, the state officials are still acting under color of state law).

Case No. 3:20-cv-00237-RRB, McCullough v. Lithia Kia of Anchorage, et al.
Order of Dismissal
Page 5 of 9
            Case 3:20-cv-00237-RRB Document 4 Filed 12/16/20 Page 5 of 9
found if, though only if, there is such a close nexus between the State and the

challenged action that seemingly private behavior may be fairly treated as that of

the State itself.” 23 The Ninth Circuit, following the United States Supreme Court,

explains that, “[s]pecifically, a plaintiff must show that ‘the conduct allegedly

causing the deprivation of a federal right [was] fairly attributable to the State.’” 24

         A corporation is a legal entity created, usually for business purposes, in

order to act independently of its shareholders. 25 Lithia Kia of Anchorage is a

business entity organized for the sale of consumer vehicles and vehicle services,

under the corporate umbrella of Lithia Motors. 26 While organized as a legal entity,

Lithia Kia of Anchorage does not act with the virtue or authority of state law, and

therefore, is not a state actor. Similarly, American Credit Acceptance is a subprime

credit lender that offers vehicle loans to consumers, most often through car

dealerships. 27 Mr. McCullough has not plausibly alleged any facts that would

support a finding that either Lithia Kia of Anchorage or American Credit



23
   Brentwood Acad. v. Tenn. Secondary Sch. Athletic Ass'n, 531 U.S. 288, 295 (2001)
(citation and internal quotation marks omitted).
24
  Tsao v. Desert Palace, Inc., 698 F.3d 1128, 1139 (9th Cir. 2012) (quoting Lugar v.
Edmondson Oil Co., Inc., 457 U.S. 922, 937 (1982)).
25
     BLACK’S LAW DICTIONARY (11th ed. 2019).
26
  Lithia Kia of Anchorage, https://www.lithiakiaanchorage.com/dealership/about.htm (last
visited Dec. 15, 2020).
27
   American Credit Acceptance, https://americancreditacceptance.com/about-us/ (last
visited Dec. 15, 2020).

Case No. 3:20-cv-00237-RRB, McCullough v. Lithia Kia of Anchorage, et al.
Order of Dismissal
Page 6 of 9
           Case 3:20-cv-00237-RRB Document 4 Filed 12/16/20 Page 6 of 9
Acceptance is a state actor. Mr. McCullough has not sufficiently pled an essential

element of a claim pursuant to 42 U.S.C. § 1983.

B.       A state actor must violate a pre-existing constitutional or federal right.

         42 U.S.C. § 1983 does not confer constitutional or federal rights. Instead, it

provides a mechanism for remedying violations of pre-existing constitutional or

federal rights. 28 Constitutional rights are those conferred by the U.S. Constitution

to individual citizens. Section 1983 can be used as a mechanism for enforcing the

rights guaranteed by a particular federal statute only if (1) the statute creates

enforceable rights and (2) Congress has not foreclosed the possibility of a § 1983

remedy for violations of the statute in question. 29 Section 1983 does not provide

a cause of action for violations of state law. 30

         Mr. McCullough alleges unfair and deceptive business practices, intentional

infliction of emotional distress, and discrimination under the Equal Credit

Opportunity Act.       Consumer protection and intentional infliction of emotional

distress are not found in the U.S. Constitution, nor as a federal statutory right.

Instead, these claims are common law torts or state consumer protection laws and

best addressed in Alaska state court. The statute of limitations of personal injury




28
     Graham v. Connor, 490 U.S. 386, 393–94 (1989).
29
  Blessing v. Freestone, 520 U.S. 329, 340–41 (1997); Dittman v. California, 191 F.3d
1020, 1027–28 (9th Cir. 1999).
30
     Galen v. Cty. of Los Angeles, 477 F.3d 652, 662 (9th Cir. 2007).

Case No. 3:20-cv-00237-RRB, McCullough v. Lithia Kia of Anchorage, et al.
Order of Dismissal
Page 7 of 9
            Case 3:20-cv-00237-RRB Document 4 Filed 12/16/20 Page 7 of 9
tort claims is two years. 31 The Equal Credit Consumer Opportunity Act prohibits

discrimination in credit lending on the basis of basis of race, color, religion, national

origin, sex, marital status, age, receipt of public assistance, or good faith exercise

of any rights under the Consumer Credit Protection Act. 32              Mr. McCullough’s

allegations do not describe prohibited discrimination on any of the protected bases.

Moreover, the Equal Credit Opportunity Act provides a cause of action separate

from 42 U.S.C. § 1983. Therefore, Mr. McCullough has not alleged the required

element of a federal constitutional or statutory right.

         A Court’s decision to grant or deny leave to amend a complaint is

discretionary. 33 With these parties and allegations, Mr. McCullough cannot meet

the requirements of 42 U.S.C. § 1983 or another cognizable federal claim.

                                     CONCLUSION

         Mr. McCullough has not alleged the required elements of a claim under

42 U.S.C. § 1983; amendment is futile.




31
     Alaska Stat. § 09.10.070.
32
     See 15 U.S.C. §§ 1691–1691f.
33
  Foman v. Davis, 371 U.S. 178, 182 (1962) (establishing that leave to amend a complaint
should be freely given unless to do so would be futile); see also Cato v. United States, 70
F.3d 1103, 1106 (9th Cir. 1995) (stating that “[a] district court should not dismiss a pro se
complaint without leave to amend unless it is absolutely clear that the deficiencies of the
complaint could not be cured by amendment.”).

Case No. 3:20-cv-00237-RRB, McCullough v. Lithia Kia of Anchorage, et al.
Order of Dismissal
Page 8 of 9
           Case 3:20-cv-00237-RRB Document 4 Filed 12/16/20 Page 8 of 9
IT IS THEREFORE ORDERED:

1. The action is DISMISSED for failure to state a claim upon which relief may be

     granted.

2. All pending motions are DENIED AS MOOT.

3. This dismissal is a strike as required by 28 U.S.C. § 1915(g) and Lomax v.

     Ortiz-Marquez, et al., 590 U.S. ___ (2020). 34

4. The Clerk of Court is directed to enter a final judgment.

        DATED this 16th day of December, 2020 at Anchorage, Alaska.

                                                 /s/ Ralph R. Beistline
                                                 RALPH R. BEISTLINE
                                                 Senior United States District Judge




34
   28 U.S.C. § 1915(g) prohibits a prisoner who files more than three actions or appeals
in any federal court in the United States which are dismissed as frivolous or malicious or
for failure to state a claim upon which relief may be granted, from bringing any other
actions without prepayment of fees unless the prisoner can demonstrate that he or she is
in “imminent danger of serious physical injury.”

Case No. 3:20-cv-00237-RRB, McCullough v. Lithia Kia of Anchorage, et al.
Order of Dismissal
Page 9 of 9
          Case 3:20-cv-00237-RRB Document 4 Filed 12/16/20 Page 9 of 9
